Citation Nr: 0945574	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-39 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from June 1966 
to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and exposure to Agent 
Orange is conceded. 

2.  The medical evidence is in equipoise as to whether the 
Veteran has diabetes mellitus.   


CONCLUSION OF LAW

Applying the doctrine of reasonable doubt, the criteria for 
service connection for diabetes mellitus have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.3.102, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no prejudice to the Veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  Furthermore, 
VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain specified disorders, 
including Type II diabetes mellitus.  38 C.F.R. § 3.309(e). 

A review of the record reveals that the Veteran served in 
Vietnam.  His DD Form 214 shows that his last duty of 
assignment was at Cam Ranh Bay in Vietnam.  Thus exposure to 
Agent Orange is presumed. 

The issue to be resolved here is whether the Veteran has a 
diagnosis of diabetes mellitus.  The record reflects that in 
April 2006, the Veteran was seen by VA and it was noted that 
the Veteran had a two hour glucose of over 200.  The examiner 
stated that this is diagnostic of diabetes.  

On VA examination in June 2006, Laboratory tests showed an 
elevated nonfasting glucose level of 135.  The finding was, 
impaired glucose tolerance; not enough evidence to support 
the diagnosis of diabetes mellitus for service connection. 

Private records show a finding of hypoglycemia in May 2006.  
On VA treatment in October 2007, the examiner noted that the 
Veteran has unexplained hyperglycemic episodes and 
hypoglycemic episodes.  It was noted that he was seen by an 
endocrinologist for a workup but was unable to finish the 
testing due to personal obligations.  It was noted that in 
review of the Veteran's GBA1C looks like he is a diabetic.  

There is some question as to whether the Veteran has 
diabetes, as the record contains medical findings that he 
does as well as that he does not.  When the evidence is in 
equipoise, the benefit of the doubt must be given to the 
Veteran.  Although the VA examiner in June 2006 found that 
the Veteran did not have diabetes mellitus, the Veteran also 
has current laboratory findings supporting a diagnosis of 
diabetes mellitus.  In this case, resolving all reasonable 
doubt in favor of the appellant, the Board finds that the 
evidence reasonably supports a finding that the Veteran has 
diabetes mellitus.  And it is documented that he served in 
Vietnam.  Accordingly, applying the doctrine of reasonable 
doubt, presumptive service connection is warranted for 
diabetes mellitus, type 2.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for diabetes mellitus as due to Agent 
Orange exposure is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


